Citation Nr: 0521864	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  97-33 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from July 1974 to 
March 1976.

This appeal arises from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied entitlement to service 
connection for paranoid schizophrenia.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In February 2000, the Board determined that the claim was not 
well grounded.  The United States Court of Appeals for 
Veterans Claims (CAVC), vacated the Board's decision on 
December 20, 2000, and remanded the case to the Board for 
readjudication in light of the subsequently enacted Veterans 
Claims Assistance Act of 2000 (VCAA).  

In August 2001, the Board remanded the case to the RO for an 
additional records search and for a VA psychiatric 
examination.  In July 2003, the Board again remanded the case 
for additional development.  The case has returned to the 
Board and is ready for adjudication.


FINDINGS OF FACT

1.  The veteran is entitled to the presumption of soundness 
at entry into active service; preexisting mental disorder is 
not clearly and unmistakably shown.  

2.  Schizophrenia first appeared no earlier than 1 1/2 years 
subsequent to active service; no medical professional has 
attributed any mental disorder to active service.  

3.  The evidence does not show schizophrenia or any other 
psychosis manifested to a degree of 10 percent within a year 
of service discharge.


CONCLUSION OF LAW

Schizophrenia or other psychiatric disability was not 
incurred in or aggravate by active military service, nor may 
a psychosis be presumed to have been incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided a rating decision, a statement of the case, 
supplemental statements of the case, and VCAA notice letters 
sent in September 2001, and in March and November 2004.  
These documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claim.  They thereby served to tell him of the 
evidence needed to substantiate the claim.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The March 2004 letter specifically told 
him to submit any relevant evidence.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims file.  All identified 
evidence has been accounted for, and the veteran's attorney 
has submitted written argument on the issue.  The Board 
remanded the case in July 2003 to obtain any additional 
evidence that might be located.  VA has provided required 
assistance in substantiating the claim by providing 
examinations and by attempting to obtain all evidence 
identified for retrieval.  38 U.S.C.A. § 5103A(b)-(d) (West 
2002).

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  A sufficient remedy is provided if the 
Board ensures that the correct notice is ultimately provided 
by remanding the case.  The Board provided this remedy 
through its July 2003 remand.

Background

As noted in the February 2000 Board decision, the service 
medical records (SMRs) reflect that at the time that the 
veteran was enrolled for service in July 1974, he was 
examined and no psychiatric disability was found.  At that 
time, he completed a medical history questionnaire and 
checked "no" to a history of nervous trouble.

April 1975 clinical treatment reports reflect that the 
veteran was seen for depression and adjustment problems.  
Further evaluation was recommended.  

According to an April 1975 psychiatric evaluation, the 
veteran had committed numerous rule infractions, showed 
inability to adjust to routine or to change, and was poorly 
motivated for military duty.  The examiner felt that the 
veteran had no psychiatric illness, but there was evidence of 
character and behavior disorder, best classified as a 
passive-aggressive personality, manifested by dissatisfaction 
with the people around him, acting out in a passively 
rebellious manner, impulsiveness, irresponsibility, 
carelessness, and immaturity.  An administrative discharge 
was recommended; however, the veteran remained on active 
duty.  

A February 1976 mental health evaluation reflects that there 
was sufficient evidence of a character or behavior disorder 
best classified as a passive-aggressive personality.  
Expeditious separation was recommended.  

A subsequent February 1976 separation examination report 
reflects that the veteran was normal, psychiatrically.  The 
veteran was discharged on March 9, 1976.

The veteran claimed service connection for mental problems in 
September 1987.  He reported psychiatric treatment in 1978 
and later.  

Private mental health treatment reports and Social Security 
Administration (SSA) records submitted since September 1987 
reflect that the veteran qualified for SSA supplemental 
disability benefits in March 1979, due to mental problems.  
In a March 3, 1979, report, a psychiatrist noted that the 
veteran had been evaluated in February 1979, and that the 
veteran reported that he had been placed in Blackfoot State 
Hospital in November 1978.  The psychiatrist was unsure of 
the exact nature of the veteran's illness but felt that 
either simple schizophrenia or chronic organic brain syndrome 
secondary to heavy cannabis use was distinctly possible.  

An August 1980 psychiatric evaluation reflects that the 
veteran had a longstanding emotional illness with first 
treatment sought in 1979.  Although some depression was 
noted, it was not felt to be classical depression.  The 
psychiatrist felt that the veteran suffered from a chronic 
schizophrenic process.  

In August 1997, the RO denied service connection for 
schizophrenia on the grounds that it was unrelated to active 
service.  

In a November 1997 substantive appeal, the veteran argued 
through his attorney that he was entitled to the presumption 
of soundness at entry into active service, that the evidence 
reflected that his mental problems arose during active 
service, that the evidence showed that a chronic disease 
arose within a presumptive period, and that there was 
evidence directly linking a current mental disorder to active 
service.  

A board of two VA mental health professionals (a clinical 
psychologist and a psychiatrist) examined the veteran in June 
1998.  These examiners reviewed the medical history and noted 
that the veteran had been confined to an Arizona mental 
facility since May 1994.  The Axis I diagnoses (in order) 
were: Schizophrenia, paranoid type, chronic; alcohol abuse, 
with sustained full remission (living in a controlled 
environment); and, marijuana abuse, with sustained full 
remission (living in a controlled environment).  Passive 
aggressive personality disorder (premorbid) was offered on 
Axis II.  

The two VA examiners noted that only two personality 
disorders can be related to psychotic disorders.  These are 
paranoid personality and schizoid personality.  Neither of 
these was found; passive-aggressive personality disorder was 
shown.  

Finally, the two VA examiners found it unlikely that there 
was any relationship between the passive-aggressive 
personality disorder that was found during active service and 
the schizophrenia that was first seen in 1979.  

In May 2001, the veteran argued that a remand was necessary 
in order to comply with VA's duty to assist under the VCAA.

In August 2001, the Board remanded the case for an 
examination, a psychiatric opinion, an additional search for 
service personnel records, and a search for any additional 
private medical records.  

In April 2002, the RO received additional service department 
records.  While these reflect disciplinary measures and other 
steps taken in preparation for discharge, none of these 
reflect that a psychiatric disability appeared during active 
service.  

The veteran underwent a VA psychiatric examination in March 
2003.  The examiner reviewed the medical history and claims 
files and noted that the veteran remained unemployed and 
confined to an Arizona mental facility.  The examiner also 
contacted the Arizona mental facility and reviewed the 
current diagnosis, treatment, and other historical 
information. 

The examiner noted that the veteran's first contact with 
psychiatric care occurred during military service.  His first 
civilian psychiatric care occurred in 1978, in Idaho, for 
paranoia.  

The examiner offered Axis I diagnoses of: (1) Schizophrenia, 
paranoid type, chronic, as a primary diagnosis; (2) alcohol 
dependence with sustained and full remission (living in 
controlled environment); and, (3) marijuana abuse with 
sustained full remission (living in controlled environment).  
Passive aggressive personality disorder (premorbid) was 
offered on Axis II.  

The examiner noted that the veteran had exhibited antisocial 
behavior, which began in adolescence and manifested itself 
during his period of enlistment with multiple diagnoses of 
personality disorder in the form of a passive-aggressive 
personality disorder.  The examiner noted that the veteran's 
first psychiatric condition arose 1-1/2 to 2 years after active 
service and that it had no relationship to active service.  
The examiner further opined that the veteran's substance use 
could cause symptoms of schizophrenia and psychosis.  The 
examiner also felt that the veteran's substance abuse arose 
after active military service and was not related to service.  

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Direct service connection may be established for a current 
disability when all the evidence, including that pertinent to 
service, shows affirmatively that the disability resulted 
from injury or disease incurred during active service.  
38 C.F.R. § 3.303(d).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as any 
psychosis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Personality disorders are not considered diseases or 
disabilities for purposes of service connection.  38 C.F.R. 
§ 3.303(c) (2004).  Thus, service-connection is not available 
for these disorders.  An exception is provided at 38 C.F.R. 
§ 3.310(a), which states that disability that is proximately 
due to service-connected disease or injury shall be service-
connected.  38 C.F.R. § 4.127 (2004).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  The language of the regulation 
dictates that once the presumption is in place, the burden 
shifts to the government to offer clear and unmistakable 
evidence to rebut it.  Miller v. West, 11 Vet. App. 345, 347 
(1998).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The first question for resolution is whether the veteran is 
entitled to the presumption of soundness at entry.  His 
entrance examination notes no psychiatric disability.  This 
entitles the veteran to the presumption of soundness unless 
there is clear and unmistakable evidence that the disability 
preexisted active service.  In this case, there is no clear 
and unmistakable evidence that schizophrenia preexisted 
active service. Thus, the presumption of soundness at entry 
attaches.  Aggravation of a preexisting psychosis need not be 
addressed, as there was no preexisting psychosis.  

The first avenue for service connection for schizophrenia is 
direct service connection on the basis that such disease was 
present during active service.  See Lichtenfels v. Derwinski, 
1 Vet. App. 484, 486 (1991) (a veteran is entitled to service 
connection for a disease present in service unless the 
disease was noted in an examination report at the time of 
entrance into service or clear and unmistakable evidence 
shows that the veteran's disease pre-existed service and was 
not aggravated thereby).  

In this case, the SMRs specifically note that upon 
psychiatric evaluation, no psychiatric illness was found.  

The post-service medical evidence reflects that schizophrenia 
was first identified 
1 1/2 to 2 years subsequent to active service, and no competent 
medical professional has attributed any mental disorder to 
any incident of active service.  Post service, the veteran 
has attributed his schizophrenia to active military service, 
however, he does not have specialized training in a health 
care field and it is not contended otherwise.  Lay statements 
are considered to be competent evidence of symptoms of 
disease, disability, an injury; however, when the 
determinative issue involves a question of medical nature, 
such as the diagnosis, etiology, or date of onset, as here, 
only those who have specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In the absence of competent 
evidence that the disability was incurred in service, direct 
service connection is not warranted.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (noting that 
direct service connection requires competent evidence of a 
causal relationship between a present disability and a 
disease or injury in service).

The remaining avenue to service connection for schizophrenia 
is through the presumptive provision accorded certain chronic 
diseases, such as psychosis; however, to fit into this 
category, a psychosis must have become manifested to a degree 
of 10 percent within a year of discharge from active service, 
and there must not be an intercurrent cause.  

In this case, there is no medical evidence that schizophrenia 
or any other psychosis became manifested to a degree of 10 
percent within a year of discharge.  The competent medical 
opinions are all to the effect that such a disability was not 
present within one year of service.  The veteran is not 
competent to determine the date of onset of schizophrenia; 
although he could report the presence of symptoms.  In any 
event, the competent opinions are that schizophrenia was not 
present within one year of service.  Thus, weight of the 
evidence is against presumptive service connection for 
schizophrenia.

With respect to any personality disorder that might have 
appeared during active service, because VA regulations 
preclude service connection for personality disorders, and 
there is no evidence of a relationship between a personality 
disorder and the current acquired psychiatric disorder, this 
need not be addressed.  38 C.F.R. §§ 3.310, 4.9, 4.127 
(2004).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The claim of entitlement to service 
connection for schizophrenia is therefore denied.  


ORDER

Entitlement to service connection for schizophrenia is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


